Citation Nr: 0947022	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  02-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic 
neuropathy of the left lateral chest wall.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1959 to June 1963 and from May 1964 to March 1967, and 
had subsequent service with the Army National Guard.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2003, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the Veteran's claims file.  In August 2004 
and April 2008, the case was remanded for additional 
development/notice.  


FINDING OF FACT

It is not shown that the Veteran sustained a left lateral 
chest wall injury in service; neuropathy of the left lateral 
chest wall was not manifested in service; and his current 
disability of post-traumatic neuropathy of the left lateral 
chest wall is not shown to be related to his service or to an 
injury therein.


CONCLUSION OF LAW

Service connection for post-traumatic neuropathy of the left 
lateral chest wall is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  May 2001, April 2004, January 2005, December 
2005, May 2006, August 2006, April 2007, and May 2008 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The May 2006 
letter also informed the appellant of disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  
Notably, an October 2009 supplemental statement of the case 
readjudicated the matter after the appellant and his 
representative had opportunity to respond.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that any VCAA 
timing defects may be cured by the issuance of fully 
compliant notification followed by readjudication of the 
claim).  

The Veteran's service treatment records (STRs) are associated 
with his claims file and available, pertinent postservice 
treatment records have been secured.  In January 2006, the 
Veteran reported that he was currently under the care of Dr. 
B.Y. in Mansfield, Texas, and had also been treated by Dr. 
J.C. in Garland, Texas in March 1989, and by Dr. M.T. at 
King's Daughters Clinic from March 2002 to January 2004.  The 
Appeals Management Center (AMC) attempted to obtain these 
private treatment records; however, the providers failed to 
respond to their request.  38 C.F.R. § 3.159(c)(1) (VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency . . . . Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request) (emphases added).  In April 
2007, the Veteran was reminded that although VA had sent 
follow-up requests to his past and current providers, it 
remained his responsibility to see that VA received such 
records.  See 38 C.F.R. § 3.159(e).  He did not respond, and 
did not submit the outstanding treatment records.  As these 
records are private treatment records, VA is not obligated to 
continue developing for such records.  The RO arranged for a 
VA examination in April 2002.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

In October 2003 testimony, the Veteran testified that he 
sustained nerve damage to his left side as a result of being 
struck by a tank hatch during a 2-week annual training duty 
period in June 1984.  He stated that though he did not seek 
treatment at that time, in 1989, Dr. J.C. in Garland, Texas 
told him that he had nerve damage as a result of that tank 
hatch injury.  

The Veteran's service personnel records from the Texas Army 
National Guard reflect that he was called to active duty, 
active duty for training, or full time training duty from 
June 16, 1984 to June 30, 1984.  His STRs are silent for any 
complaints, findings, treatment, or diagnoses relating to a 
left-side injury/disability.  On September 1986, June 1990, 
and June 1994 routine/periodic physical examinations, 
clinical evaluations of his lungs, chest, and neurologic 
system were normal.  His only abdomen and viscera complaint 
on September 1986 physical examination was a right-side pain 
from an inguinal hernia in 1958.

November 1982, October 1988, and August 1989 private 
treatment records from King's Daughters Hospital are silent 
for complaints pertaining to the chest wall and/or any rib 
pain.  They relate to the Veteran's hospitalizations and/or 
treatment for a calculus in the left ureter in November 1982, 
acute anteroseptal myocardial ischemia in October 1988, and a 
possible mild right eye corneal abrasion in August 1989.

November 1988 to December 1998 private treatment records from 
Scott & White show that on September 1996 routine physical 
examination, the Veteran complained of rib pain in the left 
anterior axillary line.  He reported that the pain had been 
present since an injury 15 years prior and occurred from time 
to time; he described it as a dull achy pain.  He did not 
think the pain was related to his heart; it was not worsened 
with activity or brought on by exercise.  A physical 
examination was essentially normal.  Musculoskeletal left 
chest wall pain was diagnosed.  On November 1997 routine 
physical examination, the Veteran reported that he injured 
his rib in the left anterior axillary line around 1980, and 
that he had experienced musculoskeletal left chest wall pain 
ever since.  Chronic musculoskeletal left chest wall pain was 
diagnosed.  

September 1999 to February 2002 private treatment records 
from Dr. W.F.L. at Scott & White show that in March 2001, the 
Veteran complained of tender spots on his side (beneath the 
axilla) which he stated had been present since his service in 
Vietnam.  He related that he was a tanker, and sustained 
multiple micro traumas to the abdomen and lower ribs from 
crawling in and out of tanks.  The physician found that the 
Veteran's complaints did appear to be "somewhat neuropathic, 
as [the pain extended] along the skin in a dermatomal fashion 
towards his back and around the front."  A physical 
examination of the skin under the left arm revealed two very 
small nodular areas that felt consistent with lipomas, 
approximately 6 cm from the axilla in the lateral chest wall.  
They were palpable, spindle-shaped and soft, tender to 
palpation, and not adherent to the chest wall.  Pain spread 
around to the back and around to the front of Veteran's chest 
when palpated.  Neuropathic pain syndrome associated with two 
small apparent lipomas was assessed, and medication was 
prescribed.  In April 2001, it was noted that the Veteran's 
neuropathic pain associated with the two lipomas on his left 
chest wall in the axillary line had responded "quite well" 
to medication after just a couple of doses.  The Veteran 
reported complete relief of his symptoms without any 
recurrent episodes.
On April 2002 VA examination, the Veteran reported a history 
of blunt trauma to the left lateral chest wall in 1984 with 
severe bruising that was unreported at that time.  He 
described having intermittent flare-ups of discomfort in the 
left lateral chest wall that occurred daily with mild-to-
moderate pain but without any functional loss.  On physical 
examination, there was mild sensory impairment in the left 
lateral intercostal nerve.  A chest X-ray was normal.  The 
examiner diagnosed post-traumatic neuropathy, left lateral 
chest wall, related to blunt trauma while in the military 
service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service (which includes active duty for training and 
when a National Guard unit is called to Federal service).  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran currently has post-
traumatic neuropathy of the left lateral chest wall, as such 
was diagnosed on April 2002 VA examination.  However, as 
neuropathy of the left lateral chest wall was not shown in 
service, service connection for such disability on the basis 
that it became manifest in service and persisted is not 
warranted.

Consequently, what must be shown to establish service 
connection for left lateral chest wall neuropathy is that 
such disability is related to disease or injury in service.  
There is no credible evidence in the record that the Veteran 
sustained an left lateral chest wall injury in service.  
While he now alleges that he sustained such injury after 
being struck by a tank hatch in June 1984, such injury is not 
documented in his STRs.  The Veteran has stated that he did 
not seek treatment in service at the time of the injury, but 
was treated for it in 1989 after experiencing a severe bout 
of pain in his left side; it was this physician (Dr. J.C.) 
who told him he had nerve damage as a result of the tank 
hatch injury.  The Board notes that routine/periodic physical 
examinations subsequently performed in September 1986, June 
1990, and June 1994 are silent for any complaints of pain in 
the left rib/side.  During his June 1990 and June 1994 
routine physical examinations, the Veteran also did not 
report that he had been given a diagnosis of nerve damage in 
June 1984.  The silence in these records for any mention of a 
left lateral chest wall injury in service with a subsequent 
diagnosis of nerve damage has substantially more probative 
value than the Veteran's more recent recollections of remote 
events.  [As was noted above, despite VA's efforts to develop 
for Dr. J.C.'s treatment records, they are unavailable for 
review.]

Also of significance are the inconsistent self-reported 
histories documented in the Veteran's postservice treatment 
records.  In September 1996, he reported that the rib pain in 
his left anterior axillary line was the result of an injury 
that occurred 15 years ago, i.e., approximately in 1981; he 
did not provide any other specific details about the injury.  
In November 1997, he reported that such injury occurred 
around 1980.  In March 2001, he reported that tender spots 
beneath his axilla had been present ever since his service in 
Vietnam (in the 1960's), as that was when he served as a 
tanker and sustained multiple micro trauma to his abdomen and 
lower ribs from crawling in and out of tanks.  Such 
contradictory evidence tends to undermine the Veteran's 
credibility as well as his accounts that he was injured by a 
tank hatch in June 1984.

The preponderance of the competent and probative evidence in 
the record is against a finding of a nexus between the 
Veteran's current diagnosis of post-traumatic left lateral 
chest wall neuropathy and his service, to include when he was 
on active duty for training with the National Guard.  While 
an April 2002 VA examiner opined that the Veteran's 
disability was related to his military service, this opinion 
was based on the Veteran's self-reported history that during 
service he sustained blunt trauma to the left lateral chest 
wall, resulting in severe bruising.  A medical opinion based 
solely upon an unsubstantiated history related by a veteran 
is not probative medical evidence.  LeShore v. Brown, 8 Vet. 
App. 405 (1995).  The lengthy time interval between the 
Veteran's service and the first postservice clinical notation 
of complaints or symptoms associated with the disability at 
issue is, of itself, a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service.)  Consequently, service connection for post-
traumatic neuropathy of the left lateral chest wall on the 
basis that such disability arose from an injury in service is 
not warranted.

In summary, of the threshold requirements necessary to 
establish service connection, while there is evidence of a 
current disability, there is no credible evidence that the 
Veteran sustained a left chest wall injury (as alleged), and 
no probative medical evidence that the current disability 
might otherwise be related to his service.  Hence, the 
preponderance of the evidence is against the Veteran's claim, 
and it must be denied.






ORDER

Service connection for post-traumatic neuropathy of the left 
lateral chest wall is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


